Case 1:20-cv-08423-PGG Document 27-1 Filed 11/05/20 Page 1 of 7
Case 1:20-cv-08423-PGG Document 27-1 Filed 11/05/20 Page 2 of 7
Case 1:20-cv-08423-PGG Document 27-1 Filed 11/05/20 Page 3 of 7
Case 1:20-cv-08423-PGG Document 27-1 Filed 11/05/20 Page 4 of 7
Case 1:20-cv-08423-PGG Document 27-1 Filed 11/05/20 Page 5 of 7
        Case 1:20-cv-08423-PGG Document 27-1 Filed 11/05/20 Page 6 of 7




                           SAEXPLORATION HOLDINGS, INC.
                     CERTIFICATE OF CORPORATE RESOLUTION

        I, David Alan Rassin, do hereby certify that I am the duly elected, qualified and acting
Vice President, General Counsel, Chief Compliance Officer, and Secretary of SAExploration
Holdings, Inc., a public corporation domiciled in Delaware, and that the following is a complete
and accurate copy of a resolution adopted by the Board of Directors of SAExploration Holdings,
Inc. (the "Company") on November 2nd, 2020, which resolved as follows:

       That Michael J. Faust, in his capacity as Chief Executive Officer and President of the
       Company (“Faust”), be, and hereby is, authorized, empowered, and directed to act on
       behalf of the Company, and in his sole discretion, to negotiate, approve, and make the
       offer of settlement of the Company attached hereto in the SEC Settlement Documents to
       the Commission in connection with the investigation conducted by the Commission; in
       this connection, Faust be, and hereby is, authorized, empowered, and directed to
       undertake such actions that Faust may deem necessary, convenient, or appropriate,
       including the execution of the such documentation as may be required by the
       Commission, in order to carry out the foregoing;

I further certify that the aforesaid resolution has not been amended or revoked in any respect and
remains in full force and effect.

IN WITNESS WHEREOF, I have executed this Certification as a sealed instrument this 3rd day
of November, 2020.

                                                    By:_______________________________

                                                    David Alan Rassin
                                                    Vice President, General Counsel, Chief
                                                    Compliance Officer, and Secretary
                                                    SAExploration Holdings, Inc.

STATE OF TEXAS                       }
                                     }       SS:
COUNTY OF FORT BEND                  }

       The foregoing instrument was acknowledged before me this 3rd day of November, 2020,
by David Alan Rassin, who is personally known to me and who did take an oath.
This notarial act was an online notarization.

                                                                          MARGARITA SAUVE
________________________________
                                                                           ID# 128958387
Notary Public
State of Texas                                                             June 27, 2024
Commission Number       : 128958387
Commission Expiration   : June 27, 2024
Case 1:20-cv-08423-PGG Document 27-1 Filed 11/05/20 Page 7 of 7
